THE COURT.
[1] Said petitioner seeks by writ of review to nullify a decision after rehearing of the Industrial Accident Commission, wherein it was found that certain injuries received by petitioner did not arise out of and in the course of his employment, nor at a time when petitioner was rendering services incident to that employment. There is evidence to show that the injury was received while petitioner was on a personal errand entirely outside of his employment.
Petition is denied. *Page 435